Case 4:16-cv-05314-JST Document 254-1 Filed 03/13/19 Page 1 of 4




                 EXHIBIT 1
                      Case 4:16-cv-05314-JST Document 254-1 Filed 03/13/19 Page 2 of 4
Volume I                                                          Confidential
Celia Poon                                                                                    In re Twitter Inc. Securities Litigation
                                                                  Page 1                                                                Page 2
·1· · · · · · · ·UNITED STATES DISTRICT COURT                              ·1· · · · · · · ·UNITED STATES DISTRICT COURT
·2· · · · · · ·NORTHERN DISTRICT OF CALIFORNIA                             ·2· · · · · · ·NORTHERN DISTRICT OF CALIFORNIA
·3· · · · · · · · · SAN FRANCISCO DIVISION                                 ·3· · · · · · · · · SAN FRANCISCO DIVISION
·4                                                                         ·4
·5· In re TWITTER INC. SECURITIES LITIGATION                               ·5· In re TWITTER INC. SECURITIES LITIGATION
·6· This Document Relates To:                                              ·6· This Document Relates To:
· · ALL ACTIONS.                                                           · · ALL ACTIONS.
·7                                                                         ·7
·8· Case No. 3:16-cv-05314-JST (SK)                                        ·8· Case No. 3:16-cv-05314-JST (SK)
· · CLASS ACTION                                                           · · CLASS ACTION
·9· AMENDED NOTICE OF DEPOSITIONS TO NON-PARTIES                           ·9· AMENDED NOTICE OF DEPOSITIONS TO NON-PARTIES
· · _____________________________________________                          · · _____________________________________________
10                                                                         10
11                                                                         11
12                                                                         12
13· · · · · · · · · ·***CONFIDENTIAL***                                    13
14· · · · · · VIDEOTAPED DEPOSITION OF CELIA POON                          14
15· · · · · · · · San Francisco, California                                15· · · · Confidential Videotaped Deposition of CELIA
16· · · · · · · · · · February 1, 2019                                     16· POON, Volume I, taken on behalf of Plaintiffs, at
17· · · · · · · · · · · · VOLUME I                                         17· One Montgomery Street, San Francisco, California,
18                                                                         18· beginning at 9:12 a.m. and ending at 5:11 p.m. on
19                                                                         19· Friday, February 1, 2019, before JOHNNA PIPER,
20                                                                         20· Certified Shorthand Reporter No. 11268.
21                                                                         21
22· REPORTED BY:                                                           22
23· JOHNNA PIPER                                                           23
24· CSR 11268                                                              24
25· Job No. 10050810                                                       25

                                                                  Page 3                                                                Page 4
·1·   APPEARANCES:                                                         ·1·   · · · · · · · · · · · I N D E X
·2·   For Plaintiffs:                                                      ·2·   WITNESS· · · · · · · · · · · · · · · · · EXAMINATION
·3·   · · · · ·Robbins, Geller, Rudman & Dowd, LLP                         ·3·   Celia Poon
· ·   · · · · ·655 West Broadway, Suite 1900                               · ·   · · · · · · · · · · By Mr. Drosman· · · · · · · · 9
·4·   · · · · ·San Diego, California 92101                                 ·4
· ·   · · · · ·(619) 231-1058                                              ·5
                                                                           ·6·   · · · · · · · · · · · ·EXHIBITS
·5·   · · · · ·ddrosman@rgrdlaw.com
                                                                           ·7·   PLAINTIFFS'· · · · · · · · · · · · · · · · · · PAGE
· ·   · · · · ·By:· Daniel S. Drosman, Esq.
                                                                           ·8·   Exhibit 197· Celia Poon's LinkedIn page· · · · · 35
·6·   · · · · · · · Christopher Kinnon, Esq.                               ·9·   Exhibit 198· Job description for Sr. Finance· · ·45
·7                                                                         · ·   · · · · · · ·Manager, Corporate FP&A
· ·   Lead Counsel for Lead Plaintiff and the Class:                       10
·8                                                                         · ·   Exhibit   199· E-mail from Cassandra Fenley to· · ·79
· ·   ·   ·   ·   ·   ·Motley Rice LLC                                     11·   · · · ·   · · ·kbessinger@twitter.com, et al.,
·9·   ·   ·   ·   ·   ·28 Bridgeside Boulevard                             · ·   · · · ·   · · ·dated 1/12/2015, subject: Updated
· ·   ·   ·   ·   ·   ·Mt. Pleasant, South Carolina 29464                  12·   · · · ·   · · ·invitation: Monthly metrics
10·   ·   ·   ·   ·   ·(843) 216-9000                                      · ·   · · · ·   · · ·review @ Tue Jan 20, 2015 5pm -
· ·   ·   ·   ·   ·   ·mweatherby@motleyrice.com                           13·   · · · ·   · · ·6pm (Krista Bessinger),
11·   ·   ·   ·   ·   ·by:· Meredith B. Weatherby, Esq.                    · ·   · · · ·   · · ·Bates-stamped TWTR_SHEN_00094095
12                                                                         14
                                                                           · ·   Exhibit   200· E-mail from Kenney Deng to Celia· · 87
· ·   For the Defendants:
                                                                           15·   · · · ·   · · ·Poon, et al., dated 1/19/2015,
13
                                                                           · ·   · · · ·   · · ·subject: Metrics review 1/20
· ·   ·   ·   ·   ·   ·Cooley LLP                                          16·   · · · ·   · · ·preliminary deck, with
14·   ·   ·   ·   ·   ·3175 Hanover Street                                 · ·   · · · ·   · · ·attachments, Bates-stamped
· ·   ·   ·   ·   ·   ·Palo Alto, California 94304-1130                    17·   · · · ·   · · ·TWTR_SHEN_00259502
15·   ·   ·   ·   ·   ·(650) 843-5228                                      18·   Exhibit   201· E-mail from Celia Poon to Anthony· ·94
· ·   ·   ·   ·   ·   ·jvs@cooley.com                                      · ·   · · · ·   · · ·Noto, et al., dated 10/31/2014,
16·   ·   ·   ·   ·   ·By:· Jessica Valenzuela Santamaria, Esq.            19·   · · · ·   · · ·subject: OpComm meeting -
· ·   ·   ·   ·   ·   · · · Brett De Jarnette, Esq.                        · ·   · · · ·   · · ·disclosure metrics, with
17                                                                         20·   · · · ·   · · ·attachment, Bates-stamped
18·   Also Present:                                                        · ·   · · · ·   · · ·TWTR_SHEN_00203897
19·   · · · · ·Michele Lee, Twitter                                        21
· ·   · · · · ·Terry Koelbl, Robbins, Geller, Rudman &                     · ·   Exhibit   202· E-mail string beginning with· · · 102
                                                                           22·   · · · ·   · · ·e-mail from Kenney Deng to
20·   · · · · ·Dowd, LLP
                                                                           · ·   · · · ·   · · ·Anthony Noto, et al., dated
· ·   · · · · ·David Manzo, Videographer
                                                                           23·   · · · ·   · · ·10/31/2014, subject: Re: OpComm
21                                                                         · ·   · · · ·   · · ·meeting - disclosure metrics,
22                                                                         24·   · · · ·   · · ·with attachment, Bates-stamped
23                                                                         · ·   · · · ·   · · ·TWTR_SHEN_00259313 through 15,
24                                                                         25·   · · · ·   · · ·TWTR_SHEN_00259316.0001 through
25                                                                         · ·   · · · ·   · · ·10


                                                                                                                                Page 1..4
                                                            www.aptusCR.com
             Case 4:16-cv-05314-JST Document 254-1 Filed 03/13/19 Page 3 of 4
Volume I                                         Confidential
Celia Poon                                                               In re Twitter Inc. Securities Litigation
                                                Page 261                                                   Page 262
·1· BY MR. DROSMAN:                                        ·1· Vague and ambiguous and lacks foundation.
·2· · · ·Q.· Well, you told me earlier that you            ·2· · · · · ·THE WITNESS:· I was involved in putting
·3· understood the purpose of analyst day, right?          ·3· together the financial model that put together these
·4· · · ·A.· Yes.                                          ·4· numbers that I see on the -- on this slide.
·5· · · ·Q.· What's the purpose of analyst day?            ·5· BY MR. DROSMAN:
·6· · · · · ·MS. VALENZUELA SANTAMARIA:· Objection.        ·6· · · ·Q.· Okay.· Who chose the major growth drivers
·7· Asked and answered.                                    ·7· to present on this slide?
·8· · · · · ·THE WITNESS:· The purpose of analyst day is   ·8· · · · · ·MS. VALENZUELA SANTAMARIA:· Objection.
·9· to show the financial opportunity externally.          ·9· Vague and ambiguous and mischaracterizes the
10· BY MR. DROSMAN:                                        10· document.
11· · · ·Q.· What do you mean by "externally"?             11· · · · · ·THE WITNESS:· Anthony Noto.
12· · · ·A.· It could be to investors; it could be to      12· BY MR. DROSMAN:
13· analysts.                                              13· · · ·Q.· How do you know that?
14· · · ·Q.· Externally means to the public, right?        14· · · ·A.· We worked with him to build the model.
15· · · ·A.· Correct.                                      15· · · ·Q.· Okay.· And one of the listed major growth
16· · · ·Q.· It's fair to say Mr. Noto presented these     16· drivers is 48 percent top 20 markets DAU over MAU
17· slides at analyst day to the public, right?            17· ratio, correct?
18· · · ·A.· That's correct.                               18· · · · · ·MS. VALENZUELA SANTAMARIA:· Objection.
19· · · ·Q.· Okay.· Let's take a look at page ending       19· Mischaracterizes the document; vague and ambiguous.
20· 004.· Do you see the heading on that page is "Major    20· · · · · ·THE WITNESS:· I can -- I can read the
21· Growth Drivers," right?                                21· 48 percent DAU MAU here.
22· · · ·A.· I see that.                                   22· BY MR. DROSMAN:
23· · · ·Q.· And you were involved in selecting these      23· · · ·Q.· That's listed is one of the eight major
24· eight metrics as major growth drivers, correct?        24· growth drivers, correct?
25· · · · · ·MS. VALENZUELA SANTAMARIA:· Objection.        25· · · · · ·MS. VALENZUELA SANTAMARIA:· Objection.
                                                Page 263                                                   Page 264
·1· Mischaracterizes the document and vague and            ·1· asking you whether 48 percent top 20 markets DAU
·2· ambiguous.                                             ·2· over MAU ratio was listed as a major growth driver
·3· · · · · ·THE WITNESS:· Yes.· This is one of the        ·3· on page ending 004.
·4· drivers that is part -- is the -- an input to the      ·4· · · · · ·MS. VALENZUELA SANTAMARIA:· Objection.
·5· model.                                                 ·5· Asked and answered; mischaracterizes the document
·6· BY MR. DROSMAN:                                        ·6· and vague and ambiguous.
·7· · · ·Q.· What model?                                   ·7· · · · · ·THE WITNESS:· This number is part of the
·8· · · ·A.· The financial model that gets to the          ·8· model to drive the company into the 11.4 billion
·9· revenue that you see in the other slides.· I don't     ·9· revenues.
10· know which page.· I'm flipping.· Slides 019 -- 0019.   10· · · · · ·MR. DROSMAN:· Move to strike as
11· · · ·Q.· Where it says "Summary of Growth              11· nonresponsive.
12· Opportunities"?· Is that what you're referring to?     12· · · ·Q.· Ma'am, is 48 percent top 20 markets DAU
13· · · ·A.· That's correct.                               13· over MAU ratio listed as one of the eight major
14· · · ·Q.· Well, just a matter of fact that the top 20   14· growth drivers on page ending 004?
15· markets DAU to MAU ratio was listed as one of the      15· · · · · ·MS. VALENZUELA SANTAMARIA:· Objection.
16· major growth drivers on page ending 004, correct?      16· Asked and answered; mischaracterizes the document
17· · · · · ·MS. VALENZUELA SANTAMARIA:· Objection.        17· and vague and ambiguous.
18· Mischaracterizes the document and vague and            18· · · · · ·THE WITNESS:· It's -- it's listed as one of
19· ambiguous.                                             19· the input on slide on 004.
20· · · · · ·THE WITNESS:· The assumption 48 percent       20· BY MR. DROSMAN:
21· goes into the model that gets to this $11.4 billion.   21· · · ·Q.· And it's listed as one of the four inputs
22· That -- that's why it is listed on the page -- on      22· on the slide ending 019, right?
23· 004.                                                   23· · · ·A.· It's not four.· There's a -- it's more than
24· BY MR. DROSMAN:                                        24· four there.
25· · · ·Q.· Yeah.· I'm not asking you why.· I'm just      25


                                                                                                   Page 261..264
                                             www.aptusCR.com                                                          YVer1f
             Case 4:16-cv-05314-JST Document 254-1 Filed 03/13/19 Page 4 of 4
Volume I                                         Confidential
Celia Poon                                                                In re Twitter Inc. Securities Litigation
                                                Page 341                                                          Page 342
·1· · · ·Q.· Do you understand my question?· Perhaps       ·1· question -- I'll move to strike that as
·2· you're missing me.· Do you understand my question?     ·2· nonresponsive.
·3· · · ·A.· I understand your question, and I already     ·3· · · · · ·You're not going to answer my question?
·4· answered your question.                                ·4· · · ·A.· I already --
·5· · · ·Q.· I don't think you understand my question      ·5· · · · · ·MS. VALENZUELA SANTAMARIA:· Objection.
·6· because you haven't answered it.· My question is       ·6· Mischaracterizes testimony as the witness has
·7· just isolated to text, and we previously read text     ·7· already answered the question now I think it's six
·8· on page ending 908, if you could follow along with     ·8· times.
·9· any.· "DAUs and DAU as a percent of MAU are measures   ·9· · · · · ·THE WITNESS:· I already answered your
10· of our user engagement."· Okay?· Are you with me so    10· question.
11· far?                                                   11· BY MR. DROSMAN:
12· · · ·A.· I read that's what you said.                  12· · · ·Q.· You haven't, ma'am, but I'm not going to
13· · · ·Q.· Okay.· So my question is anywhere on page     13· ask it again because apparently you won't answer it,
14· ending 909 does it say the words "ad engagements are   14· so we'll go ahead and conclude the deposition.
15· a measure of our user engagements"?· Does it say       15· · · · · ·MR. DROSSMAN:· Unless you have questions.
16· those words on page ending 909?                        16· · · · · ·MS. VALENZUELA SANTAMARIA:· I don't have
17· · · · · ·MS. VALENZUELA SANTAMARIA:· Objection.· The   17· any.· I think I do -- before we go off the record, I
18· document speaks for itself and is also asked and       18· want to make sure the transcript is designated
19· answered multiple times.                               19· confidential under the protective order.
20· · · · · ·THE WITNESS:· The engage -- the -- under ad   20· · · · · ·THE COURT REPORTER:· And do you want a copy
21· engagement, "The engagements include billable clicks   21· of the transcript?
22· to expand, retreat, comment, install, or favorite is   22· · · · · ·MS. VALENZUELA SANTAMARIA:· Yes, please.
23· a subset of user engagement."                          23· · · · · ·THE VIDEOGRAPHER:· This concludes today's
24· BY MR. DROSMAN:                                        24· proceedings.· Total number of media units used was
25· · · ·Q.· So you're not going to answer my              25· seven.· We're off the record at 5:11 p.m.

                                                Page 343                                                          Page 344
·1· ·(TIME NOTED:· 5:11 p.m.)                              ·1· · · · · · · · ·CERTIFICATE OF REPORTER
·2                                                         ·2· · · · · ·I, JOHNNA PIPER, a Certified Shorthand
·3                                                         ·3· Reporter, hereby certify that the witness in the

·4                                                         ·4· foregoing deposition was by me duly sworn to tell

·5                                                         ·5· the truth, the whole truth, and nothing but the

·6                                                         ·6· truth in the within-entitled cause;

·7                                                         ·7· · · · · ·That said deposition was taken in shorthand
                                                           ·8· by me, a disinterested person, at the time and place
·8
                                                           ·9· therein stated, and that the testimony of the said
·9
                                                           10· witness was thereafter reduced to typewriting, by
10
                                                           11· computer, under my direction and supervision;
11
                                                           12· · · · · ·That before completion of the deposition,
12
                                                           13· review of the transcript [X]was [ ]was not
13
                                                           14· requested.· If requested, any changes made by the
14
                                                           15· deponent (and provided to the reporter) during the
15
                                                           16· period allowed are appended hereto.
16
                                                           17· · · · · ·I further certify that I am not of counsel
17
                                                           18· or attorney for either or any of the parties to the
18
                                                           19· said deposition, nor in any way interested in the
19
                                                           20· event of this cause, and that I am not related to
20                                                         21· any of the parties thereto.
21                                                         22· DATED: FEBRUARY 18TH, 2019
22                                                         23
23                                                         24
24                                                         · · · · · · · · · · · · ______________________________
25                                                         25· · · · · · · · · · · ·JOHNNA PIPER, CSR NO. 11268



                                                                                                        Page 341..344
                                             www.aptusCR.com
